             Case 5:20-cv-00438-FB Document 15 Filed 05/03/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                              )
GILBERTO HINOJOSA, Chair of the                      )
Texas Democratic Party, JOSEPH DANIEL                )
CASCINO, SHANDRA MARIE SANSING,                      )
and BRENDA LI GARCIA,                                )
                                                     )
        Plaintiffs,                                  )
                                                     )
V.                                                   )       CIVIL ACTION NO. SA-20-CA-438-FB
                                                     )
GREG ABBOTT, Governor of Texas,                      )
RUTH HUGHS, Texas Secretary of                       )
State, DANA DEBEAUVOIR, Travis                       )
County Clerk, JACQUELYN F.                           )
CALLANEN, Bexar County Elections                     )
Administrator, and KEN PAXTON,                       )
Texas Attorney General,                              )
                                                     )
        Defendants.                                  )

                  ORDER SETTING HEARING ON PLAINTIFFS’ REQUEST
                          FOR PRELIMINARY INJUNCTION

        Before the Court is a request by plaintiffs for preliminary injunction seeking a finding that fear

of COVID-19 renders voters under sixty-five disabled and therefore eligible to vote by mail. Plaintiffs

also request that Texas Attorney General Ken Paxton and the other defendants be enjoined from

threatening voters or voter groups with criminal or civil sanction for helping lawful voters to vote by

mail.

        Plaintiffs assert a hearing is necessary soon because the deadline to request vote by mail ballots

relative to the July 14 Democratic Party runoff election is July 2, 2020. While the Court will set a

hearing date, the practical time reality is that, even if plaintiffs were to prevail, a stay of this Court’s

ruling and the appeal thereof would likely go beyond the mail ballot request deadline.
            Case 5:20-cv-00438-FB Document 15 Filed 05/03/20 Page 2 of 2




       Nevertheless, a hearing is set for Friday, May 15, 2020, at 9 a.m., in Courtroom 2 of the John

H. Wood. Jr. United States Courthouse, 655 East César E. Chávez Boulevard, San Antonio, Texas,

78206, subject to the following COVID-19 restrictions:

       A.     Only one lawyer and one support staff will advocate for each side. There is no necessity
              for the parties or their representative to appear.

       B.     Evidence will be presented by affidavit or transcripts of sworn testimony which was
              subject to cross examination unless otherwise allowed by the Court.

       C.     No more than four members of the press shall be admitted to the hearing on a first come
              first served basis. They shall be expected to share their reportorial information with
              their media colleagues.

       D.     The public will not be allowed to attend in person. To give due respect to our tradition
              of open courts and the public’s right to know, the Court will try to provide audio live
              streaming through the Court’s website at www.txwd.uscourts.gov.

       E.     Social distancing will be observed. Masks are required except for attorneys when they
              are speaking.

       The Clerk of this Court is DIRECTED to send a copy of this Order by certified mail return

receipt requested to The Honorable Greg Abbott, Governor of the State of Texas; The Honorable Ken

Paxton, Texas Attorney General; The Honorable Ruth Hughes, Texas Secretary of State; The Honorable

Dana Debeauvoir, Travis County Clerk; and Bexar County Elections Administrator Jacquelyn F.

Callanen.

       It is so ORDERED.

       SIGNED this 3rd day of May, 2020.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE
